Daniels, J.,
(dissenting.) The case was disposed of at the trial on the ground that the seizure of the securities under the search-warrant excused the defendant, and relieved it from liability. Bor the attachment of the securities by the sheriff was a fact going no further than to mitigate the damages in case a liability existed. If the suit had been decided on this ground, the plaintiff would have recovered something, even if it had been no more than nominal damages, if the court considered the defendant liable at all. The controlling view of the ease must therefore have been that the defendant was not liable under the facts presented by the proof. But this conclusion does not follow from the fact that the officer acted under a search-warrant, for *864the warrant authorized the Seizure of no more of the plaintiff’s property than the thirteen one-thousand five-twenty United States bonds. He had no warrant or authority to take either the money or other securities in the box, and took them only for the reason that it was unsafe to leave them exposed and unprotected, as they would have been after the deposit safe and the box containing the money and the other securities had been broken into and demolished. As to this money and these securities the officers of the defendant were legally bound to interpose for the plaintiff’s protection. While they neither could nor should have prevented the execution of the search-warrant, they should have taken charge of and secured for the plaintiff the money and property that warrant did not direct the officer to take, and which he did not design to.take under the1 warrant. The officers of the company owed the plaintiff the duty of exercising care for the protection and preservation of her property; and if they had performed that duty as they should have done, they would have acquainted themselves with the contents and authority of the warrant, and at least have remonstrated against property being taken beyond the mandate of the warrant, by the officer executing it, which would without doubt have resulted in ail the money and the other securities being left in the custody of the company, whose duty it was to secure and preserve it for the plaintiff. The officers of the company wholly omitted the observance of that duty; and wrhen the officer having the warrant to execute attempted to obtain the property and make the seizure his warrant authorized him to make, they abandoned the whole of the property to him, leaving him to do what they should have done themselves, which was to act as the custodians and preservers of all the property contained m the box, and not mentioned in the warrant. The principle on which this part of the case depends is important; and if it is not enforced against the defendant, the safety and utility of safe-deposit companies must in a great degree be undermined and impaired. While their officers are bound to submit to the mandates of legal authority, they are still, as custodians of the depositor’s property, bound to use care and diligence to see that the authority is not transcended and made' a pretense only of spoliation and plunder. That the defendant’s officers failed in this case to do, and so far as the plaintiff sustained loss as the sole result of that failure she should have been allowed to recover. And to give her the opportunity still to do so, the judgment should be reversed, and a new trial ordered.